Exhibit 10.19

AIRCRAFT TIME SHARING AGREEMENT

This Aircraft Time Sharing Agreement (“Agreement”) is entered into this 12th day
of February, 2015 by and between U.S. Home Corporation (“Lessor”), a Delaware
corporation whose address is c/o Lennar Corporation, 700 NW 107th Avenue, Suite
400, Miami, Florida 33172, and                     (“Lessee”), whose address is
                    (collectively the ‘‘Parties”).

RECITALS

WHEREAS, Lessor operates and rightfully possess the aircraft described in
Exhibit A attached hereto (individually and collectively, as the context may
require, the “Aircraft”);

WHEREAS, Lessor desires to lease the Aircraft to Lessee, and Lessee desires to
lease the Aircraft from Lessor from time to time on a time sharing basis as
defined in Sections 91.501(b)(6), 91.501(c)(l) and 91.501(d) of the Federal
Aviation Regulations (“FAR”);

WHEREAS, this Agreement sets forth the understanding of the Parties as to the
terms under which Lessor will provide Lessee with the use, on a periodic basis,
of the Aircraft; and

WHEREAS, the use of the Aircraft will at all times be pursuant to and in full
compliance with the requirements of FAR Part 91.501(b)(6), 91.501(c)(l), and
91.50l(d).

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the Parties agree as follows:

 

  1. General Provisions.

Lessor agrees to lease the Aircraft to Lessee pursuant to the provisions of FAR
Part 91.501(c)(l) and to provide a fully qualified flight crew for all
operations. This Agreement shall commence on the date hereof (the “Effective
Date”), and continue for the remaining portion of the Calendar Year (“Calendar
Year”) being defined as the period beginning January 1st of each year and ending
December 31st of the same year). Thereafter, this Agreement may be renewed by
Lessor upon the designation of a new Effective Date (the “New Effective Date”),
in each subsequent Calendar Year, in which case this Agreement shall continue
from the New Effective Date for the remaining portion of that Calendar Year.
Either party may at any time terminate this Agreement upon thirty (30) days
prior written notice to the other party.

 

  2. Cost of Use of Aircraft.

(a) In exchange for use of the Aircraft, Lessee shall pay to Lessor for each
flight conducted under this Agreement a lease fee in an amount equal to the
actual expenses of each specific flight as authorized by FAR Part 91.501(d) ,
but in no case shall such reimbursements exceed the actual operating costs. Such
actual expenses shall include and are limited to:

 

  (1) Fuel, oil, lubricants and other additives;



--------------------------------------------------------------------------------

  (2) Travel expenses of the crew, including food, lodging, and ground
transportation;

 

  (3) Hangar and tie-down costs away from the Aircraft’s base of operation;

 

  (4) Insurance obtained for the specific flight;

 

  (5) Landing fees, airport taxes, and similar assessments;

 

  (6) Customs, foreign permit, and similar fees directly related to the flight;

 

  (7) In flight food and beverages;

 

  (8) Passenger ground transportation;

 

  (9) Flight planning and weather contract services; and

 

  (10) An additional charge equal to 100 percent of the expenses listed in
sub-paragraph (a)(l) of this Section.

(b) Lessor shall invoice, and Lessee shall pay, for all appropriate charges, in
accordance with Sections 3 and 4 hereof.

 

  3. Taxes.

The parties acknowledge that, with the exception of Sections 2(a)(7) and
(8) hereof, the payments specified in Section 2 from Lessee to Lessor may be
subject to federal excise tax imposed under Article 4261 of the Internal Revenue
Code of 1986, as amended (the “Commercial Transportation Tax”). If applicable,
Lessee shall pay to Lessor (for remittance to the appropriate governmental
agency) all Commercial Transportation Tax applicable to flights of the Aircraft
conducted hereunder.

 

  4. Prepayment for Flights.

Upon the Effective Date hereof, Lessee shall deliver to Lessor $100,000 to fund
an account for the actual costs and payment of flights hereunder (the
“Prepayment Fund”). No interest shall be paid on the Prepayment Fund.
Immediately upon presentment of invoices for time-sharing flights, Lessor shall
apply funds from the Prepayment Fund to pay for and reimburse all reimbursable
expenses hereunder for those flights. Monthly reconciliations shall be provided
to Lessee which shall set forth the expenses of each specific flight through the
last day of the month in which any flight or flights for the account of Lessee
occur, which expenses shall conform to FAR Part 91.501(d). Upon termination of
this Agreement, any funds remaining in the Prepayment Fund shall be returned to
Lessee within thirty (30) days. As a matter of clarification, the Prepayment
Fund is in the nature of a security deposit and not payment for transportation
unless and until such time as an invoice is presented and funds are withdrawn to
pay such invoice.

 

2



--------------------------------------------------------------------------------

  5. Operating Expenses.

Lessor shall pay all expenses related to the operation of the Aircraft for
time-sharing flights when such expenses are incurred. Lessor will provide a
monthly reconciliation to Lessee for the expenses enumerated in paragraph 2
above on the last day of the month in which any flight or flights for the
account of Lessee occur. In the event that the net balance of the Prepayment
Fund respecting any monthly reconciliation is less than $        , Lessee shall
replenish the Prepayment Fund in an amount such that on the first day of the
following month the account shall be funded in an amount not less than
$        . In the event expenses exceed the Prepayment Fund in any given month,
Lessee shall pay such additional expenses upon receipt of the invoice for the
amounts exceeding the Prepayment Fund, which invoice shall be presented within
fifteen (15) days of the time such expenses are incurred.

 

  6. Flight Crew.

Lessor shall pay for and provide a qualified flight crew for all flight
operations under this Agreement. In accordance with applicable Federal Aviation
Regulations, the qualified flight crew provided by Lessor will exercise all of
its duties and responsibilities in regard to the safety of each flight conducted
hereunder. Lessee specifically agrees that the flight crew, in its sole
discretion, may terminate any flight, refuse to commence any flight, or take
other action which in the considered judgment of the pilot in command is
necessitated by considerations of safety. No such action of the pilot in command
shall create or support any liability for loss, injury, damage or delay to
Lessee or any other person. The parties further agree that Lessor shall not be
liable for delay or failure to furnish the Aircraft and crew pursuant to this
Agreement for any reason, including, without limitation, when such failure is
caused by government regulation or authority, mechanical difficulty, war, civil
commotion, strikes or labor disputes, weather conditions, acts of God or other
circumstances beyond Lessor’s control.

 

  7. Operational Control.

Lessor shall be responsible for the physical and technical operation of the
Aircraft and the safe performance of all flights and shall retain full authority
and control, including exclusive operational control, and possession of the
Aircraft at all times during the term of this Agreement. In accordance with
applicable FARs, the qualified flight crew provided by Lessor will exercise all
required and/or appropriate duties and responsibilities in regard to the safety
of each flight conducted hereunder. The Pilot-In-Command shall have absolute
discretion in all matters concerning the preparation of the Aircraft for flight
and the flight itself, the load carried and its distribution, the decision
whether or not a flight shall be undertaken, the route to be flown, the place
where landings shall be made and all other matters relating to operation of the
Aircraft. Lessee specifically agrees that the flight crew shall have final and
complete authority to delay or cancel any flight for any reason or condition
which, in the sole judgment of the Pilot-In-Command, could compromise the safety
of the flight and to take any other action which, in the sole judgment of the
Pilot-In-Command, is necessitated by considerations of safety. No such action of
the Pilot-In-Command shall create or support any liability to Lessee or any
other person for loss, injury, damages or delay. Lessee agrees that Lessor’s
operation of the Aircraft is within the operation guidelines of the Lessor’s
Flight Operations Department manual and that the crews are responsible to
operate within, the guidelines of FAR Part 91, and the Lessor’s Flight
Operations Department manual.

 

3



--------------------------------------------------------------------------------

  8. Covenants Regarding Aircraft Maintenance.

The Aircraft has been inspected in accordance with the provisions of FAR Part
91. Lessor shall, at its own expense, inspect, maintain, service, repair,
overhaul, and test the Aircraft in accordance with FAR Part 91. The Aircraft
will remain in good operating condition and in a condition consistent with its
airworthiness certification, including all FAA-issued airworthiness directives
and mandatory service bulletins. In the event that any non-standard maintenance
is required during any applicable lease term, Lessor, or Lessor’s
Pilot-In-Command, shall immediately notify Lessee of the maintenance required,
the effect on the ability to comply with Lessee’s dispatch requirements and the
manner in which the Parties will proceed with the performance of such
maintenance and conduct of the balance of the planned flight(s).

 

  9. No Warranty.

NEITHER LESSOR (NOR ITS AFFILIATES) MAKES, HAS MADE OR SHALL BE DEEMED TO MAKE
OR HAVE MADE ANY WARRANTY OR REPRESENTATION, EITHER EXPRESS OR IMPLIED, WRITTEN
OR ORAL, WITH RESPECT TO THE AIRCRAFT TO BE USED HEREUNDER OR ANY ENGINE OR
COMPONENT THEREOF INCLUDING, WITHOUT LIMITATION, ANY WARRANTY AS TO DESIGN,
COMPLIANCE WITH SPECIFICATIONS, QUALITY OF MATERIALS OR WORKMANSHIP,
MERCHANTABILITY, FITNESS FOR ANY PURPOSE, USE OR OPERATION, AIRWORTHINESS,
SAFETY, PATENT, TRADEMARK OR COPYRIGHT INFRINGEMENT OR TITLE.

 

  10. Use of the Aircraft.

(a) Lessee’s use of the Aircraft from time to time may be for any and all
purposes allowed by applicable law. Lessee’s use shall include use of the
Aircraft for the benefit of any related family member as well as for the
transportation of unrelated guests, provided that Lessee shall make no charge
nor accept any payment for the transportation of any such persons.

(b) Lessee represents, warrants and covenants to Lessor that:

(1) Lessee will use the Aircraft for and on account of his own business or
personal use only and will not use any Aircraft for the purposes of providing
transportation of passengers or cargo in air commerce for compensation or hire;

(2) Lessee shall refrain from incurring any mechanics or other lien in
connection with inspection, preventative maintenance, maintenance or storage of
the Aircraft, whether permissible or impermissible under this Agreement, and
Lessee shall not attempt to convey, mortgage, assign, lease or any way alienate
the Aircraft or create any kind of lien or security interest involving the
Aircraft or do anything or take any action that might mature into such a lien;

 

4



--------------------------------------------------------------------------------

(3) during the term of this Agreement, Lessee will abide by and conform to all
such laws, governmental, and airport orders, rules, and regulations as shall
from time to time be in effect relating in any way to the operation and use of
the Aircraft by a time-sharing Lessee;

(4) Lessee shall abide by all customs, immigration, border patrol and other laws
and regulations regarding entry and exit from the United States, and agrees that
he will take no action that would or could cause the impoundment or seizure of
the Aircraft.

(c) Lessee shall provide Lessor’s Flight Operations Department with notice of
his desire to use the Aircraft and proposed flight schedules as far in advance
of any given flight as possible, and in any case, at least forty-eight
(48) hours in advance of Lessee’s planned departure. Requests for flight time
shall be in a form, whether written or oral, mutually convenient to, and agreed
upon by the Parties. In addition to the proposed schedules and flight times
Lessee shall provide at least the following information for each proposed flight
at least one hour prior to scheduled departure as required by the Lessor or
Lessor’s flight crew:

 

  (1) proposed departure point;

 

  (2) destination;

 

  (3) date and time of flight;

 

  (4) the number and identity of anticipated passengers and relationship to the
Lessee;

 

  (5) the nature and extent of luggage and/or cargo to be carried;

 

  (6) the date and time of return flight, if any; and

 

  (7) any other information concerning the proposed flight that may be pertinent
or required by Lessor or Lessor’s flight crew.

(d) Lessor shall notify Lessee as to whether or not the requested use of the
Aircraft can be accommodated and, if not, the Parties shall discuss
alternatives.

(e) Lessor’s prior planned utilization of the Aircraft will take precedence over
Lessee’s use. Additionally, any maintenance and inspection of the Aircraft takes
precedence over scheduling of the Aircraft unless such maintenance or inspection
can be safely deferred in accordance with applicable laws and regulations and
within the sound discretion of the Pilot-In-Command.

(f) Lessor shall have sole and exclusive authority over the scheduling of the
Aircraft.

(g) Lessor shall not be liable to Lessee or any other person for loss, injury,
or damage occasioned by the delay or failure to furnish the Aircraft and crew
pursuant to this Agreement for any reason.

 

5



--------------------------------------------------------------------------------

  11. Successors and Assigns.

Neither this Agreement nor any party’s interest herein shall be assignable
without the other party’s prior written consent thereto. This Agreement shall
inure to the benefit of and be binding upon the parties hereto, their heirs,
representatives, successors and permitted assigns.

 

  12. Notices.

All notices and other communications under this Agreement shall be in writing
(except as permitted in Section 10(c)) and shall be given (and shall be deemed
to have been duly given upon receipt or refusal to accept receipt) by personal
delivery, the next business day if given by facsimile (with a simultaneous
confirmation copy sent by first class mail properly addressed and postage
prepaid) or by a reputable overnight courier service, addressed as follows:

If to Lessor:

General Counsel

U.S. Home Corporation

c/o Lennar Corporation

700 NW 107th Avenue, Suite 400

Miami, FL 33172

Phone: (305) 229-6400 Fax: (305) 229-6650

If to Lessee:

[                    ]

or to such other person or address as either party shall from time to time
designate by writing to the other party.

 

  13. Governing Law and Consent to Jurisdiction.

This Agreement is entered into under and is to be construed in accordance with
the laws of the State of Delaware. The parties hereby consent and agree to
submit to the exclusive jurisdiction and venue of any state or federal court in
the State of Delaware in any proceedings hereunder, and each hereby waives any
objection to any such proceedings based on improper venue or forum
non-conveniens or similar principles. The parties hereto hereby further consent
and agree to the exercise of such personal jurisdiction over them by such courts
with respect to any such proceedings, waive any objection to the assertion or
exercise of such jurisdiction and consent to process being served in any such
proceedings in the manner provided for the giving of notices hereunder.

 

6



--------------------------------------------------------------------------------

  14. Subordination.

This Agreement is subject to the terms and provisions of the Lease and Loan
Documents (as such terms are defined on Exhibit B hereto) and any related
documents, agreements or instruments of any kind whatsoever. Without limiting
the generality of the foregoing, the rights of Lessor, Lessee and any other
party, person or entity of any kind whatsoever claiming through any of Lessor or
Lessee with respect to the Aircraft (and any and all proceeds thereof, including
any insurance proceeds) shall be subject and subordinate in all respects to any
and all of the rights, privileges, powers, entitlements, benefits, remedies,
title or interests of the lenders and/or lessors in the respective Lease and
Loan Documents or to the Aircraft (and any and all proceeds thereof, including,
any insurance proceeds), including, all of its rights and remedies under or in
connection with the respective Lease and Loan Documents and any related
documents, agreements or instruments of any kind whatsoever. In addition, and
notwithstanding anything to the contrary set forth in this Agreement or
otherwise, upon the occurrence of any Event of Default (as such term is defined
in the applicable Lease and Loan Documents, as applicable) under or in
connection with the applicable Lease and Loan Document, this Agreement shall
automatically and immediately terminate.

 

  15. Representations of Lessor. Lessor represents and warrants that:

(a) It has the right, power and authority to enter into and perform its
obligations under this Agreement, and the execution and delivery of this
Agreement by Lessor have been duly authorized by all necessary action on the
part of Lessor. This Agreement constitutes a legal, valid and binding obligation
of Lessor, enforceable in accordance with its terms.

(b) It is a corporation duly organized, existing and in good standing under the
laws of the State of Delaware and has all necessary power and authority under
applicable law and its organizational documents to own or lease its properties
and to carry on its business as presently conducted.

(c) It is a “citizen of the “United States” as defined in Article 40102(a)(15)
of Title 49, United States Code.

 

  16. Representations of Lessee. Lessee represents and warrants that:

(a) Lessee will use the Aircraft for and on account of Lessee’s own business or
personal use only in strict accordance with the provisions of this Agreement,
and specifically in accordance with applicable law, and will neither sell seats
to passengers nor sell space for cargo or otherwise use the Aircraft for the
purpose of providing transportation of passengers or cargo in air commerce for
compensation or hire.

(b) Lessee shall refrain from incurring any mechanics or other lien in
connection with inspection, preventive maintenance, maintenance or storage of
the Aircraft or otherwise, whether permissible or impermissible under this
Agreement, and that Lessee shall refrain from attempting to convey, mortgage,
assign, lease or any way alienate the Aircraft or from creating any kind of lien
or security interest involving the Aircraft, or do anything or take any action
that might mature through notice or the passage of time into such a lien.

(c) During the term of this Agreement, Lessee will abide by and conform to all
such laws, governmental and airport orders, rules and regulations, as shall from
time to time be in effect relating in any way to the operation and use of the
Aircraft by a time-sharing lessee, including, without limitation, Part 91 of the
FARs.

 

7



--------------------------------------------------------------------------------

  17. Limitation of Liability; Indemnification.

EACH PARTY AGREES THAT (A) THE PROCEEDS OF INSURANCE TO WHICH IT IS ENTITLED,
(B) ITS RIGHTS TO INDEMNIFICATION FROM THE OTHER PARTY UNDER THIS SECTION, AND
(C) ITS RIGHT TO DIRECT DAMAGES ARISING IN CONTRACT FROM A MATERIAL BREACH OF
THE OTHER PARTY’S OBLIGATIONS UNDER THIS AGREEMENT ARE THE SOLE REMEDIES FOR ANY
DAMAGE, LOSS, OR EXPENSE ARISING OUT OF THIS AGREEMENT OR THE SERVICES PROVIDED
HEREUNDER OR CONTEMPLATED HEREBY.

EXCEPT AS SET FORTH IN THIS SECTION 17, EACH PARTY WAIVES ANY RIGHT TO RECOVER
ANY DAMAGE, LOSS, OR EXPENSE ARISING OUT OF THIS AGREEMENT OR THE SERVICES
PROVIDED HEREUNDER OR CONTEMPLATED HEREBY. IN NO EVENT SHALL EITHER PARTY BE
LIABLE FOR OR HAVE ANY DUTY FOR INDEMNIFICATION OR CONTRIBUTION TO THE OTHER
PARTY FOR ANY CLAIMED INDIRECT, SPECIAL, CONSEQUENTIAL, OR PUNITIVE DAMAGES, OR
FOR ANY DAMAGES CONSISTING OF DAMAGES FOR LOSS OF USE OR DEPRECIATION OF VALUE
OF THE AIRCRAFT, LOSS OF PROFITS OR INSURANCE DEDUCTIBLE.

The provisions of this Section 17 shall survive the termination or expiration of
this Agreement.

 

  18. Counterparts.

This Agreement may be executed in any number of counterparts, each of which
shall be deemed an original, and all of which shall constitute one and the same
Agreement, binding on all the parties notwithstanding that all the parties are
not signatories to the same counterpart.

 

  19. Further Acts.

Lessor and Lessee shall from time to time perform such other and further acts
and execute such other and further instruments as may be required by law or may
be reasonably necessary to: (i) carry out the intent and purpose of this
Agreement; and (ii) establish, maintain and protect the respective rights and
remedies of the other party.

 

8



--------------------------------------------------------------------------------

  20. Entire Agreement.

This Agreement constitutes the entire understanding among the Parties with
respect to its subject matter, and there are no representations, warranties,
rights, obligations, liabilities, conditions, covenants, or agreements other
than as expressly set forth herein.

 

  21. Severability.

In the event that any one or more of the provisions of this Agreement shall for
any reason be held to be invalid, illegal, or unenforceable, those provisions
shall be replaced by provisions acceptable to both Parties to this Agreement.

 

  22. Truth-in-Leasing.

Lessor shall mail (or otherwise file) a copy of this Agreement for and on behalf
of both Parties to or with the Federal Aviation Administration Civil Aircraft
Registry- Technical Section within twenty-four (24) hours of its execution, as
provided by FAR Part 91.23€(1). Additionally, Lessor agrees to comply with the
notification requirements of FAR Section 91.23 by notifying the FAA Flight
Standards District Office nearest to the departure location at least forty-eight
(48) hours prior to the first flight under this Agreement.

(a) LESSOR CERTIFIES THAT AS OF THE EFFECTIVE DATE THE AIRCRAFT HAS BEEN
INSPECTED IN ACCORDANCE WITH THE PROVISIONS OF PART 91 OF THE FEDERAL AVIATION
REGULATIONS AND THAT ALL APPLICABLE REQUIREMENTS FOR THE AIRCRAFT’S MAINTENANCE
AND INSPECTION THEREUNDER HAVE BEEN MET AND ARE VALID FOR THE OPERATIONS TO BE
CONDUCTED UNDER THIS AGREEMENT.

(b) LESSOR, WHOSE ADDRESS APPEARS IN PARAGRAPH 13 ABOVE AND WHOSE AUTHORIZED
SIGNATURE APPEARS BELOW, AGREES, CERTIFIES AND ACKNOWLEDGES THAT WHENEVER THE
AIRCRAFT IS OPERATED UNDER THIS AGREEMENT, LESSOR SHALL BE KNOWN AS, CONSIDERED
AND SHALL IN FACT BE THE OPERATOR OF THE AIRCRAFT AND THAT LESSOR UNDERSTANDS
ITS RESPONSIBILITIES FOR COMPLIANCE WITH APPLICABLE FEDERAL AVIATION
REGULATIONS.

(c) THE PARTIES UNDERSTAND THAT AN EXPLANATION OF FACTORS AND PERTINENT FEDERAL
AVIATION REGULATIONS BEARING ON OPERATIONAL CONTROL CAN BE OBTAINED FROM THE
NEAREST FAA FLIGHT STANDARDS DISTRICT OFFICE.

(d) LESSEE’S ADDRESS IS C/0 LENNAR CORPORATION 700 NW 107TH AVENUE, SUITE 400,
MIAMI, FL 33172.

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
on the day and year first above written.

 

Lessor: U.S. HOME CORPORATION

 

Title: Vice President Lessee:

 